TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00257-CR




John Hinojosa, Appellant

v.

The State of Texas, Appellee





FROM THE COUNTY COURT OF MCCULLOCH COUNTY
NO. 9452, HONORABLE RANDY YOUNG, JUDGE PRESIDING




O R D E R
PER CURIAM
John Hinojosa appeals from an order revoking probation.  He was placed on probation
following a conviction for possession of marihuana.  Hinojosa has never claimed to be indigent and
did not request a reporter’s record.  He is represented by retained counsel, Mr. Kirby Roberts.
The appeal will be submitted for decision without a reporter’s record on July 22,
2005.  If counsel intends to submit a brief on appellant’s behalf, he shall do so no later than July 22,
2005.  No extension of time for filing the brief will be granted.
It is ordered June 27, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish